      Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF CONNECTICUT


WE THE PATRIOTS USA, INC., et al.,

                          Plaintiffs,

                v.                      Case No. 3:21-cv-00597-JBA

CONNECTICUT OFFICE OF EARLY             August 5, 2021
CHILDHOOD DEVELOPMENT, et al.,

                        Defendants.


BRIEF, IN SUPPORT OF DEFENDANTS’ MOTIONS TO DISMISS, OF AMICI CURIAE
  AMERICANS UNITED FOR SEPARATION OF CHURCH AND STATE, CENTRAL
 CONFERENCE OF AMERICAN RABBIS, INTERFAITH ALLIANCE FOUNDATION,
       MEN OF REFORM JUDAISM, RECONSTRUCTIONIST RABBINICAL
               ASSOCIATION, UNION FOR REFORM JUDAISM,
                   AND WOMEN OF REFORM JUDAISM
             Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 2 of 17




                                                     TABLE OF CONTENTS

                                                                                                                                       Page(s)
Interests of Amici Curiae .................................................................................................................1
Introduction and Summary of Argument .........................................................................................1
Argument .........................................................................................................................................3
I.      The courts have long rejected religion-based requests for exemptions from
        vaccination requirements ........................................................................................................3
II.     The vaccination statute’s medical exemption does not render Connecticut’s
        removal of the religious exemption unconstitutional .............................................................7
        A.       The medical exemption does not trigger strict scrutiny.................................................7
        B.       Even if the medical exemption triggered strict scrutiny, Connecticut’s
                 vaccination statute would pass muster.........................................................................12
Conclusion .....................................................................................................................................14




                                                                        i
           Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 3 of 17




                                INTERESTS OF AMICI CURIAE

       Amici are religious and civil-rights organizations that share a commitment to preserving

the constitutional principles of religious freedom and the separation of religion and government.

They believe that the right to exercise religion freely is precious, but that it was never intended to

override protections for people’s safety and health. Amici therefore oppose Plaintiffs’ attempt to

use the First Amendment’s Free Exercise Clause to mandate a religious exemption from

Connecticut’s vaccination requirements for school attendance.

       The amici are:

           Americans United for Separation of Church and State.

           Central Conference of American Rabbis.

           Interfaith Alliance Foundation.

           Men of Reform Judaism.

           Reconstructionist Rabbinical Association.

           Union for Reform Judaism.

           Women of Reform Judaism.

                   INTRODUCTION AND SUMMARY OF ARGUMENT

       Vaccination of children—“one of the most significant public health interventions of all

time”—safeguards individual children’s health and protects the community against the spread of

infectious disease. E.g., Eileen Wang et al., Nonmedical Exemptions from School Immunization

Requirements: A Systematic Review, 104 AM. J. PUB. HEALTH e62, e62 (2014),

https://bit.ly/3z06FQE. Childhood vaccinations have prevented more than one hundred million

cases of severe disease since 1924. See Lawrence O. Gostin, Law, Ethics, and Public Health in

the Vaccination Debates, JAMA Online, at E1 (Feb. 12, 2015), https://bit.ly/3CiOXcL.

Accordingly, all fifty states impose vaccination requirements on children attending schools. Id.



                                                  1
         Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 4 of 17




       But in recent years, anti-vaccination sentiment has led to resurgences of dangerous

diseases such as measles, mumps, and pertussis. E.g., Olivia Benecke & Sarah E. DeYoung,

Anti-Vaccine Decision-Making and Measles Resurgence in the United States, 6 GLOB. PEDIATRIC

HEALTH 1, 1 (2019), https://bit.ly/3pilaup. Thus, after vaccination rates in Connecticut

declined—and in many schools fell below the threshold needed to prevent outbreaks of

measles—the Connecticut legislature enacted a law phasing out the religious exemption to the

state’s school-vaccination statute. See State Agency Defs.’ Mem. Supp. Mot. to Dismiss (Doc.

22-1) at 3–5 and exhibits cited therein.

       Plaintiffs challenge this legislation, contending that the Free Exercise Clause entitles

them to a religious exemption from the vaccination statute. That is not so.

       The Supreme Court and lower courts have long upheld vaccination requirements in the

face of constitutional challenges, including arguments based on the freedom of religion. And

under Supreme Court precedent, neutral, generally applicable laws enacted without

discriminatory intent toward religion do not violate the Free Exercise Clause. Connecticut’s

amended vaccination statute complies with this standard because it will apply to all students who

can be vaccinated safely.

       The amended statute is not rendered unconstitutional by its continued allowance of a

medical exemption from vaccination requirements. Nonreligious exemptions to a law do not

require a religious exemption when the nonreligious exemptions advance the governmental

interests served by the law, or at least do not undermine those interests as much as a religious

exemption would. Here, far from undermining the governmental interest underlying the statute—

protecting people’s health—the medical exemption supports it. A religious exemption would not.

       The Court should grant Defendants’ motions to dismiss.




                                                 2
         Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 5 of 17




                                           ARGUMENT

I.     The courts have long rejected religion-based requests for exemptions from
       vaccination requirements.

       Religious freedom is a value of the highest order. But as the Supreme Court recently

reaffirmed, the constitutional guarantee of religious freedom does not confer on religious

objectors “a general immunity from secular laws.” Our Lady of Guadalupe Sch. v. Morrissey-

Berru, 140 S. Ct. 2049, 2060 (2020). The Supreme Court and lower courts thus have repeatedly

rejected religion-based challenges to vaccination requirements.

       More than a century ago, in Jacobson v. Massachusetts, 197 U.S. 11, 25 (1905), the

Court upheld a mandatory-vaccination law aimed at stopping the spread of smallpox. The Court

“[did] not perceive that this legislation ha[d] invaded any right secured by the Federal

Constitution.” Id. at 38 (emphasis added). And the Court explained that “[r]eal liberty for all

could not exist under the operation of a principle which recognizes the right of each individual

person to use his own [liberty] . . . regardless of the injury that may be done to others.” Id. at 26.

The Court thus straightforwardly rejected the view that the Constitution bars compulsory

measures to protect the public health, recognizing instead the “fundamental principle that

‘persons and property are subjected to all kinds of restraints and burdens in order to secure

the . . . health . . . of the state.’” Id. (quoting Hannibal & St. Joseph R.R. Co. v. Husen, 95 U.S.

465, 471 (1877)). For “a community has the right to protect itself against an epidemic of disease

which threatens the safety of its members.” Id. at 27.

       Likewise, in Zucht v. King, 260 U.S. 174, 175 (1922), the Court rejected a Fourteenth

Amendment challenge to a San Antonio ordinance prohibiting children from attending public or

private schools without proof of vaccination. The Court explained that “[l]ong before this suit

was instituted” Jacobson had upheld the state’s power to require vaccinations. Id. at 176. The




                                                  3
           Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 6 of 17




Court therefore concluded that “the constitutional question presented . . . was not . . . substantial

in character.” Id.

          Although Jacobson and Zucht did not specifically consider a Free Exercise Clause

argument, perhaps because the Clause had not yet been held applicable to the States, several of

the Court’s subsequent decisions have recognized that the principles set forth in them apply in

the free-exercise context as in all others. In Prince v. Massachusetts, 321 U.S. 158, 166 (1944),

for example, the Court explained that one “cannot claim freedom from compulsory

vaccination . . . on religious grounds.” For the “right to practice religion freely does not include

liberty to expose the community . . . to communicable disease.” Id. at 166–67.

          In Sherbert v. Verner, 374 U.S. 398, 402–03 (1963), the Court, citing Jacobson and

Prince, noted that it “has rejected challenges under the Free Exercise Clause to governmental

regulation of certain overt acts prompted by religious beliefs or principles” when “[t]he conduct

or actions so regulated have invariably posed some substantial threat to public safety, peace or

order.” In Wisconsin v. Yoder, 406 U.S. 205, 230 (1972), the Court underscored that free-

exercise claims are denied when “harm to the physical or mental health . . . or to the public

safety, peace, order, or welfare has been demonstrated or may be properly inferred.” In

explaining that foundational principle, the Court specifically pointed (id. at 230 & n.20) not just

to Jacobson but also to a case expressly rejecting a free-exercise challenge to a mandatory-

vaccination law, Wright v. DeWitt Sch. Dist. No. 1, 385 S.W.2d 644 (Ark. 1965). And in

Employment Division v. Smith, the Court reaffirmed that the Free Exercise Clause does not

“require[] religious exemptions from . . . health and safety regulation such as . . . compulsory

vaccination laws.” 494 U.S. 872, 888–89 (1990) (citing Cude v. State, 377 S.W.2d 816 (Ark.

1964)).




                                                  4
         Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 7 of 17




       Smith also altered the legal standard for free-exercise claims in a manner that hampers

religion-based challenges to vaccination mandates such as Connecticut’s even more. In pre-Smith

cases, such as Sherbert, 374 U.S. at 403–09, and Yoder, 406 U.S. at 215–19, the Supreme Court

had been of the view that a law that substantially burdens religious exercise must serve a

compelling governmental interest through narrowly tailored means. But Smith changed the legal

landscape by holding that laws do not violate the Free Exercise Clause when they are neutral

toward religion and apply generally, even if they substantially burden religion. See 494 U.S. at

878–79. As Justice Scalia explained for the Court, to “h[o]ld that an individual’s religious beliefs

excuse him from compliance with an otherwise valid law” would make “‘professed doctrines of

religious belief superior to the law of the land, and in effect . . . permit every citizen to become a

law unto himself.’” Id. (quoting Reynolds v. United States, 98 U.S. 145, 166–67 (1879)).

       Following both Smith and the Supreme Court’s pre-Smith precedents, the Second Circuit

and many other courts have ruled that the Free Exercise Clause does not require religious

exemptions from vaccination requirements. In Phillips v. City of New York, 775 F.3d 538 (2d

Cir. 2015), the Second Circuit held that a school district did not violate the Free Exercise Clause

by temporarily excluding from school, as a result of a chicken-pox outbreak, children who had

religious exemptions from New York State’s vaccine requirements. The court explained that

“New York could constitutionally require that all children be vaccinated in order to attend public

school,” and that the state had “go[ne] beyond what the Constitution requires by allowing an

exemption for parents with genuine and sincere religious beliefs.” Id. at 543. Likewise, in

Nikolao v. Lyon, 875 F.3d 310, 316 (6th Cir. 2017), rejecting a free-exercise challenge to

Michigan’s procedures for obtaining a religious exemption from vaccination requirements for

schoolchildren, the Sixth Circuit observed that “[c]onstitutionally, [the plaintiff] has no right to

an exemption.” And in Workman v. Mingo County Board of Education, 419 F. App’x 348, 353



                                                  5
         Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 8 of 17




(4th Cir. 2011), the Fourth Circuit denied a free-exercise challenge to West Virginia’s

vaccination requirements for school attendance, noting that “the state’s wish to prevent the

spread of communicable diseases clearly constitutes a compelling interest.” Numerous federal

district courts and state courts have issued similar rulings.1

       Application of Smith’s rule that neutral, generally applicable laws do not violate the Free

Exercise Clause confirms that there is no basis to deviate from these precedents with respect to

Connecticut’s vaccination statute. Smith’s neutrality requirement means that a law must not

“infringe upon or restrict practices because of their religious motivation.” Church of the Lukumi

Babalu Aye v. City of Hialeah, 508 U.S. 520, 533 (1993). General applicability is the closely

related concept that government, “in pursuit of legitimate interests, cannot in a selective manner

impose burdens only on conduct motivated by religious belief.” Id. at 531, 543. The touchstone




1
  See, e.g., Klaassen v. Trustees of Ind. Univ., __ F. Supp. 3d __, No. 1:21-cv-238, 2021 WL
3073926, at *25 (N.D. Ind. July 18, 2021), motion for injunction pending appeal denied, __
F.4th __, No. 21-2326, 2021 WL 3281209 (7th Cir. Aug. 2, 2021); W.D. v. Rockland County, __
F. Supp. 3d __, No. 7:19-cv-2066, 2021 WL 707065, at *22–31 (S.D.N.Y. Feb. 22, 2021),
appeal docketed, No. 21-551 (2d Cir. Mar. 9, 2021); Whitlow v. California, 203 F. Supp. 3d
1079, 1085–87 (S.D. Cal. 2016); Boone v. Boozman, 217 F. Supp. 2d 938, 953–55 (E.D. Ark.
2002); McCarthy v. Boozman, 212 F. Supp. 2d 945, 948 (W.D. Ark. 2002); Sherr v. Northport-E.
Northport Union Free Sch. Dist., 672 F. Supp. 81, 88 (E.D.N.Y. 1987); F.F. v. State, 143
N.Y.S.3d 734, 741–42 (N.Y. App. Div. 2021), petition for review filed, No. 21-82 (N.Y. 2021);
C.F. v. N.Y.C. Dep’t of Health & Mental Hygiene, 139 N.Y.S.3d 273, 287–92 (N.Y. App. Div.
2020); Brown v. Smith, 235 Cal. Rptr. 3d 218, 224–25 (Cal. Ct. App. 2018); Davis v. State, 451
A.2d 107, 112 & n.8 (Md. 1982); Wright, 385 S.W.2d at 646–48; Cude, 377 S.W.2d at 819; Bd.
of Educ. v. Maas, 152 A.2d 394, 405–08 (N.J. Super. Ct. App. Div. 1959), aff’d mem., 158 A.2d
330 (N.J. 1960); State ex rel. Dunham v. Bd. of Educ., 96 N.E.2d 413, 413 (Ohio 1951); Sadlock
v. Bd. of Educ., 58 A.2d 218, 222 (N.J. 1948); Middleton v. Pan, No. 2:16-cv-5224, 2016 WL
11518596, at *2, 7 (C.D. Cal. Dec. 15, 2016), report and recommendation adopted, 2017 WL
10543984 (C.D. Cal. July 13, 2017); Schenker v. County of Tuscarawas, No. 5:12-cv-1020, 2012
WL 4061223, at *12 (N.D. Ohio Sept. 14, 2012); Brock v. Boozman, No. 4:01-cv-760, 2002 WL
1972086, at *5–8 (E.D. Ark. Aug. 12, 2002); cf. Brown v. Stone, 378 So. 2d 218, 223 (Miss.
1979) (holding that religious exemption to Mississippi vaccination statute not only was not
required by Free Exercise Clause but also violated Equal Protection Clause because it “would
discriminate against the great majority of children whose parents have no such religious
convictions”).

                                                  6
         Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 9 of 17




in both inquiries is whether government has discriminated against religious conduct. See id. at

533–34, 542–43.

       Connecticut’s amended vaccination statute easily satisfies these standards. Plaintiffs’

complaint does not allege that the statute is motivated by any anti-religious animus. Indeed, far

from discriminating against religion, the statute favors religious objectors by permitting students

who were enrolled in kindergarten or a higher grade as of April 28, 2021, to keep any religious

exemption they had received by that date. See Conn. Gen. Stat. § 10-204a(b). And excluding

those who are covered by this grandfather clause, the statute applies equally to all students who

can safely be vaccinated, regardless of whether they or their parents may object to vaccination on

religious or nonreligious grounds. See id. §§ 10-204a(a), (c).2

II.    The vaccination statute’s medical exemption does not render Connecticut’s removal
       of the religious exemption unconstitutional.

       A.      The medical exemption does not trigger strict scrutiny.

       Plaintiffs’ main argument appears to be that the retention of a medical exemption in the

vaccination statute (id. § 10-204a(a)) renders the phase-out of the religious exemption

unconstitutional. See Compl. (Doc. 1) ¶¶ 46–48. But the vast majority of the above-cited

decisions rejecting challenges to vaccination mandates noted that a medical exemption was




2
  Plaintiffs do not contend in their complaint that the grandfather clause triggers strict scrutiny
under the Free Exercise Clause. See Compl. (Doc. 1) ¶¶ 42–51. Nor could they successfully so
argue. Because the grandfather clause benefits religious objectors only, it does not discriminate
against religion. See 303 Creative LLC v. Elenis, __ F.4th __, No. 19-1413, 2021 WL 3157635,
at *16 (10th Cir. July 26, 2021); cf. Lukumi, 508 U.S. at 532. And because the sole classification
that the grandfather clause creates is based on when a religious exemption was obtained, the
clause does not discriminate among religions. Cf. Lukumi, 508 U.S. at 532; Larson v. Valente,
456 U.S. 228, 245 (1982).


                                                 7
         Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 10 of 17




available. See Jacobson, 159 U.S. at 12, 38–39; Phillips, 775 F.3d at 540; Nikolao, 875 F.3d at

313; Mingo, 419 F. App’x at 351.3

        Nor do the Supreme Court’s recent decisions in Fulton v. City of Philadelphia, 141 S. Ct.

1868 (2021), or Tandon v. Newsom, 141 S. Ct. 1294 (2021) (per curiam), call for a different

result. In Fulton, the Court noted that “[a] law . . . lacks general applicability if it prohibits

religious conduct while permitting secular conduct that undermines the government’s asserted

interests in a similar way.” 141 S. Ct. at 1877; accord Cent. Rabbinical Cong. v. N.Y.C. Dep’t of

Health & Mental Hygiene, 763 F.3d 183, 197 (2d Cir. 2014). In Tandon, the Court stated that

“government regulations are not neutral and generally applicable, and therefore trigger strict

scrutiny under the Free Exercise Clause, whenever they treat any comparable secular activity

more favorably than religious exercise” and that “whether two activities are comparable for

purposes of the Free Exercise Clause must be judged against the asserted government interest

that justifies the regulation at issue.” 141 S. Ct. at 1296.

        These statements in Fulton and Tandon adopted views of the law that were previously set

forth in two influential Third Circuit opinions by then-Judge Alito, Fraternal Order of Police

Newark Lodge No. 12 v. Newark, 170 F.3d 359 (3d Cir. 1999), and Blackhawk v. Pennsylvania,

381 F.3d 202 (3d Cir. 2004). Justice Alito wrote in Blackhawk, “A law fails the general

applicability requirement if it burdens a category of religiously motivated conduct but exempts

or does not reach a substantial category of conduct that is not religiously motivated and that

undermines the purposes of the law to at least the same degree as the covered conduct that is

religiously motivated.” 381 F.3d at 209; accord Fraternal Ord., 170 F.3d at 364–66.


3
 See also Klaassen, __ F. Supp. 3d __, 2021 WL 3073926, at *6; W.D., __ F. Supp. 3d __, 2021
WL 707065, at *22; Whitlow, 203 F. Supp. 3d at 1083, 1086; Boone, 217 F. Supp. 2d at 942 n.6;
Sherr, 672 F. Supp. at 87; F.F., 143 N.Y.S.3d at 742; C.F., 139 N.Y.S.3d at 292; Brown v. Smith,
235 Cal. Rptr. 3d at 221; Maas, 152 A.2d at 398; Brown v. Stone, 378 So. 2d at 219; Sadlock, 58
A.2d at 219; Middleton, 2016 WL 11518596, at *2; Brock, 2002 WL 1972086, at *5–8.

                                                    8
        Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 11 of 17




       Justice Alito’s Fraternal Order and Blackhawk opinions provide detailed guidance for

distinguishing exemptions that undermine the governmental interests at stake from those that do

not. In Fraternal Order, the court ruled that a police department’s refusal to grant its officers a

religious exemption from a prohibition on beards triggered heightened scrutiny under the Free

Exercise Clause, because the department exempted officers from that prohibition for medical

reasons, and the medical exemption undermined the governmental interest supporting the

prohibition—“fostering a uniform appearance”—just as much as a religious exemption would.

See 170 F.3d at 366. In Blackhawk, the court concluded that a state’s denial of a religious

exemption from a fee requirement for keeping exotic wildlife was subject to strict scrutiny

because exemptions provided to zoos and circuses undermined the state interests at issue—

raising money and discouraging the keeping of wild animals in captivity—to the same extent as

would a religious exemption. See 381 F.3d at 211.

       By contrast, explained Justice Alito in Fraternal Order and Blackhawk, the denial of a

religious exemption in Smith from a law banning possession of controlled substances did not

trigger strict scrutiny even though the law contained an exemption for medical uses: “The

purpose of drug laws is to protect public health and welfare,” but “when a doctor prescribes a

drug, the doctor presumably does so to serve the patient’s health and in the belief that the overall

public welfare will be served.” Blackhawk, 281 F.3d at 211; accord Fraternal Ord., 170 F.3d at

366. “Therefore, the prescription exception in Smith did not undermine the purpose of the state’s

drug laws.” Blackhawk, 281 F.3d at 211; accord Fraternal Ord., 170 F.3d at 366. Similarly,

Justice Alito noted that an exemption from the no-beard policy in Fraternal Order for

undercover officers did not “undermine the [police] Department’s interest in uniformity because

undercover officers ‘obviously are not held out to the public as law enforcement person[nel].’”

170 F.3d at 366 (citing a brief; alterations in original); accord Blackhawk, 281 F.3d at 211.



                                                  9
        Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 12 of 17




       Justice Alito summed up the differences between exemptions that trigger strict scrutiny

and those that do not as follows: “The prescription exception [in Smith] and the undercover

exception [in Fraternal Order] do not trigger heightened scrutiny because the Free Exercise

Clause does not require the government to apply its laws to activities that it does not have an

interest in preventing.” Fraternal Ord., 170 F.3d at 366. “However, the medical exemption [in

Fraternal Order] raises concern because it indicates that the [police] Department has made a

value judgment that secular (i.e., medical) motivations for wearing a beard are important enough

to overcome its general interest in uniformity but that religious motivations are not.” Id.

       The medical exemption in Connecticut’s vaccination statute is similar to the medical

exemption in Smith and the undercover exemption in Fraternal Order. Indeed, far from

undermining the interests behind Connecticut’s vaccination statute, the medical exemption

advances them. Like the drug law upheld in Smith, the purpose of vaccination laws (e.g., Wang,

supra, at e62) “is to protect public health and welfare” (Blackhawk, 281 F.3d at 211). Just as is

the case “when a doctor prescribes a drug,” when a doctor certifies that it is medically

contraindicated to vaccinate a child (as required to obtain the medical exemption, see Conn. Gen.

Stat. § 10-204a(a)), “the doctor presumably does so to serve the patient’s health and in the belief

that the overall public welfare will be served” (Blackhawk, 281 F.3d at 211).

       Moreover, forcing vaccinations on those who cannot safely be vaccinated is obviously

something that “the government . . . does not have an interest in” (Fraternal Ord., 170 F.3d at

366). The Supreme Court explained in Jacobson that it “would be cruel and inhuman in the last

degree”—and likely unconstitutional—to require vaccination of a person “if it be apparent or can

be shown with reasonable certainty that he is not at the time a fit subject of vaccination, or that

vaccination, by reason of his then condition, would seriously impair his health, or probably cause




                                                 10
         Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 13 of 17




his death.” 197 U.S. at 39. All fifty states therefore grant medical exemptions from their

vaccination requirements. See Wang, supra, at e62.

        In addition, even if the medical exemption could be construed as undermining the state

interests at stake, it certainly does not do so “to at least the same degree as the covered conduct

that is religiously motivated.” Cf. Blackhawk, 381 F.3d at 209. For the number of Connecticut

students who claimed religious exemptions during the 2019–20 schoolyear was more than ten

times higher than the number who claimed medical exemptions. See Compl. Ex. D (Doc. 1-4) at

4. Thus, permitting a religious exemption poses a much greater threat to the state’s interest in

preventing the spread of disease than does allowing a medical exemption. And that threat is

magnified by the tendency of religious objectors to vaccination to cluster in particular

communities. See Thomas May & Ross D. Silverman, ‘Clustering of exemptions’ as a collective

action threat to herd immunity, 21 VACCINE 1048, 1050 (2003), https://bit.ly/2TJONcX. Such

clustering can lead to outbreaks of dangerous diseases, by causing the percentage of people who

are vaccinated in a community to fall below the “herd immunity” level—the level necessary to

prevent a disease from circulating. See id. at 1048–50. In Connecticut, for example, clustering

caused 120 schools to fall below the vaccination level needed for herd immunity against measles

during the 2019–20 schoolyear. See State Agency Defs.’ Mem. Supp. Mot. to Dismiss (Doc. 22)

at 4 and citations therein.

        In sum, Connecticut has no real choice other than to allow medical exemptions. And

religious exemptions threaten the state’s efforts to prevent spread of disease much more than

medical exemptions do, while also not serving the interest in protecting student health that an

exemption for those whose medical condition prevents them from being vaccinated does. Hence,

the state’s decision to retain medical exemptions but phase out religious exemptions in no way

reflects “a value judgment in favor of secular motivations, but not religious motivations.” Cf.



                                                 11
         Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 14 of 17




Fraternal Ord., 170 F.3d at 366. The medical exemption therefore does not trigger strict scrutiny

under the Free Exercise Clause.

        B.      Even if the medical exemption triggered strict scrutiny, Connecticut’s
                vaccination statute would pass muster.

        Even if strict scrutiny were to apply, Connecticut’s vaccination statute would satisfy the

test. “A government policy can survive strict scrutiny only if it advances ‘interests of the highest

order’ and is narrowly tailored to achieve those interests.” Fulton, 141 S. Ct. at 1881 (quoting

Lukumi, 508 U.S. at 546). Just as secular exemptions may sometimes trigger strict scrutiny, so

too they may sometimes prevent laws from surviving that review, whether by signifying that the

government’s interest is not truly compelling or by showing that the government’s means are not

adequately tailored. See, e.g., Fulton, 141 S. Ct. at 1881–82; Tandon, 141 S. Ct. at 1296–97. And

just as Justice Alito’s opinions for the Third Circuit illuminate how to distinguish exemptions

that trigger strict scrutiny from those that do not, a circuit-court opinion by then-Judge

Gorsuch—Yellowbear v. Lampert, 741 F.3d 48 (10th Cir. 2014)—illuminates how to distinguish

exemptions that fail strict scrutiny from those that pass it.

        In Yellowbear, Justice Gorsuch considered a prison inmate’s claim under the Religious

Land Use and Institutionalized Persons Act, a statute that subjects governmental conduct that

substantially burdens inmates’ religious exercise to a strict-scrutiny test similar to the one used

when strict scrutiny applies under the Free Exercise Clause. See id. at 56 (citing 42 U.S.C.

§ 2000cc–1(a)). Justice Gorsuch recognized that “[a] law’s underinclusiveness—its failure to

cover significant tracts of conduct implicating the law’s animating and putatively compelling

interest—can raise with it the inference that the government’s claimed interest isn’t actually so

compelling after all.” Id. at 60.

        But, cautioned Justice Gorsuch, “it is important to acknowledge that inferences like these

are not inevitable or irrebuttable.” Id. at 61. “We know that few statutes pursue a single purpose


                                                  12
        Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 15 of 17




at any cost, without reference to competing interests,” he explained. Id. “Given this, it would be

odd if the mere fact that a law contains some secular exceptions always sufficed to prove the

government lacked a compelling interest in avoiding another exception to accommodate a

claimant’s religious exercise.” Id. “If that were the case, the compelling interest test would seem

nearly impossible to satisfy.” Id.

       Instead, noted Justice Gorsuch, “[a] government can rebut an argument from

underinclusion by showing that it hasn’t acted in a logically inconsistent way—by (say)

identifying a qualitative or quantitative difference between the particular religious exemption

requested and other secular exceptions already tolerated, and then explaining how such

differential treatment furthers some distinct compelling governmental concern.” Id. As an

example, he cited a case holding that the governmental interest “in preventing eagle deaths isn’t

undermined simply because the government has restricted intentional eagle killings more than

accidental ones,” for “surely the government has a compelling interest in not subjecting citizens

to laws they can’t realistically avoid breaking.” Id. (citing United States v. Friday, 525 F.3d 938,

958–59 (10th Cir. 2008)).

       Here, there is no question that the governmental interest served by Connecticut’s

vaccination statute—preventing dangerous diseases—is compelling. See, e.g., Roman Cath.

Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 67 (2020) (per curiam); McCormick v. Stalder, 105

F.3d 1059, 1061 (5th Cir. 1997). And Connecticut “hasn’t acted in a logically inconsistent way”

(Yellowbear, 741 F.3d at 61) by continuing to allow medical exemptions while phasing out the

religious exemption. There is both “a qualitative” and a “quantitative difference between the

particular religious exemption requested and [the] secular exception[] already tolerated” (id.):

Qualitatively, unlike a religious exemption, the medical exemption advances public health by

protecting from the physical harm that vaccination would inflict on them those who cannot safely



                                                 13
        Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 16 of 17




be vaccinated. Quantitatively, because the number of students who claim a religious exemption

is more than ten times greater than the number who claim a medical one (see Compl. Ex. D

(Doc. 1-4) at 4), allowing religious exemptions poses a much greater threat to Connecticut’s

efforts to maintain herd immunity and prevent the spread of disease.

       Moreover, Connecticut’s “differential treatment” of medical and religious exemptions

“furthers [a] distinct compelling governmental concern” (Yellowbear, 741 F.3d at 61): Allowing

a medical exemption and eliminating the religious exemption both advance the state’s interest in

protecting from harm children whose medical conditions preclude them from being safely

vaccinated. These particularly vulnerable children include those who have weakened immune

systems or are allergic to vaccine components. See, e.g., Ken Alltucker, Do ‘the right thing’:

People who can’t get vaccinated during a measles outbreak rely on the healthy, USA TODAY

(Apr. 11, 2019), https://bit.ly/3cmjVFx. Just as “the government has a compelling interest in not

subjecting citizens to laws they can’t realistically avoid breaking” (Yellowbear, 741 F.3d at 61),

so too it has a compelling interest in not attempting to vaccinate children whose medical

condition precludes immunization—as well as safeguarding those vulnerable children’s health by

disallowing exemptions that could cause other children to infect them.4

                                         CONCLUSION

       For the foregoing reasons, the Court should grant Defendants’ motions to dismiss.




4
  The fact that Connecticut previously allowed a religious exemption and is now phasing it out
does not make Connecticut’s interests here any less compelling: “Surely the granting of a
religious accommodation to some in the past doesn’t bind the government to provide that
accommodation to all in the future, especially if experience teaches the accommodation brings
with it genuine safety problems that can’t be addressed at a reasonable price.” Yellowbear, 741
F.3d at 58.

                                                14
       Case 3:21-cv-00597-JBA Document 37 Filed 08/11/21 Page 17 of 17




                                          Respectfully submitted,

                                          /s/ Daniel S. Blinn
  Richard B. Katskee*                     Daniel S. Blinn
  Alex J. Luchenitser*                    (Federal Bar No. ct0218)
  Adrianne M. Spoto*                      CONSUMER LAW GROUP LLC
  AMERICANS UNITED FOR SEPARATION OF      35 Cold Spring Rd.
  CHURCH AND STATE                        Suite 512
  1310 L Street NW, Suite 200             Rocky Hill, CT 06067
  Washington, DC 20005                    Tel: (860) 924-7556
  Tel: (202) 466-3234                     Fax: (860) 571-7457
  Fax: (202) 466-3353                     DBlinn@consumerlawgroup.com
  katskee@au.org
  luchenitser@au.org
  spoto@au.org
  *Member, D.C. Bar. Motion for pro hac
  vice admission filed herewith.

                                Counsel for Amici Curiae

Date: August 5, 2021




                                          15
